Citation Nr: 1024699	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 
U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from July 1942 to January 
1947.  The appellant is the Veteran's surviving spouse.  The 
Veteran died in mid-2003.  The Veteran was assigned a total 
disability rating based on individual unemployability (TDIU) from 
November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  It was 
previously remanded by the Board in November 2006 and May 2009 
for additional notice and development.


FINDINGS OF FACT

1.  The Veteran died due to respiratory failure with sepsis and 
multi-organ system failure.

2.  At the time of the Veteran's death, the Veteran was in receipt of 
service connection  for traumatic arthritis, status post fusion of 
the right wrist evaluated at 50 percent disabling; residuals of a 
fracture of the right radius and ulna evaluated at 40 percent 
disabling; muscle atrophy with scars of the right forearm evaluated 
at 30 percent disabling; residuals of a fracture of the right femur 
with foreign body in mid third and half inch shortening evaluated at 
10 percent disabling; residuals of facial burn scar evaluated as non-
compensable; and traumatic pneumonitis of the right lung evaluated as 
non-compensable. 


3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.

4.  At the time of his death the Veteran was in receipt of a 
total rating for compensation purposes based on unemployability, 
but it was not in effect for 10 continuous years or more.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1). 

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated October 2003 and November 2006, which notified her as to 
each element of satisfactory notice set forth under the Pelegrini 
II decision. 

In a letter dated in July 2009, the RO provided notice to the 
appellant regarding the information and evidence necessary to 
substantiate her claims for service connection for cause of the 
Veteran's death.  The RO also specified the information and 
evidence to be submitted by her, the information and evidence to 
be obtained by VA, and the need for her to advise VA of or submit 
any further evidence that pertained to her claim, as well as that 
information needed to substantiate a claim of service connection 
for the cause of death of a Veteran.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007); see 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 may be 
resolved entirely based upon whether the applicable legal 
criteria are met.  The U.S. Court of Appeals for Veterans Claims 
(Court) had held that the VCAA does not apply in cases in which 
the law and not the facts are determinative.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development which indicates no reasonable possibility that any 
further assistance would aid in substantiating the claim the VCAA 
is inapplicable).  See also Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)).  
The current claim under 38 U.S.C.A. § 1318 presents such a case.  
Accordingly, the claim is being adjudicated without further 
development of the record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection for cause of death

The appellant contends that service connection for the cause of 
the Veteran's death is warranted.  After a thorough review of the 
evidence of record, the Board finds that the preponderance of the 
evidence is against the claim.  Service connection for the cause 
of the Veteran's death is not warranted because a service-
connected disability did not cause or contribute substantially or 
materially to the Veteran's death, nor was the Veteran's death 
caused by an in-service event or injury. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
      
The Veteran served on active duty from July 1942 through January 
1947.  The death certificate shows that he died in mid-2003, at the 
age of 88, and reflects that the immediate cause of death was 
respiratory failure with underlying causes of sepsis and multi-organ 
system failure. 

As noted, at the time of the Veteran's death, he was in receipt of 
service connection  for traumatic arthritis, status post fusion of 
the right wrist evaluated at 50 percent disabling; residuals of a 
fracture of the right radius and ulna evaluated at 40 percent 
disabling; muscle atrophy with scars of the right forearm evaluated 
at 30 percent disabling; residuals of a fracture of the right femur 
with foreign body in mid third and half inch shortening evaluated at 
10 percent disabling; residuals of facial burn scar evaluated as non-
compensable.  Also of direct relevance to the appellant's contention, 
service connection was in effect for traumatic pneumonitis of the 
right lung evaluated as non-compensable. The combined service-
connected evaluation was 80 percent, apart from a total disability 
evaluation based on individual unemployability.  
      
The appellant, the Veteran's surviving spouse, contends that his 
service-connected lung disorder caused or contributed to the 
respiratory failure that ultimately led to his death.  
      
Service records show that the Veteran sustained traumatic pneumonitis 
of the right lung in 1945 after a plane crash in service.  However, 
there are no records of significant pulmonary disease until 1995 when 
the Veteran was hospitalized for a lung mass.  He received a 
diagnosis of chronic obstructive pulmonary disease (COPD) and tobacco 
abuse.  A review of the records shows negative chest x-rays in 1960 
and 1982.  The Veteran smoked one pack of cigarettes per day from 
1947 until he quit in the mid-1990's.  

In a May 2004 medical record, the Veteran's treating physician stated 
that the Veteran's respiratory condition may have contributed to his 
death.  

In October 2004, a VA physician reviewed the Veteran's claims 
file and medical records.  Shipwash v. Brown, 8 Vet.App. 218 
(1995); Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The examiner opined that the Veteran's COPD was not likely 
associated with the traumatic pneumonitis of the right lung in 
1945.  The medical records show that the Veteran was minimally 
symptomatic with some acute bronchitis in the interval years.  
The Veteran had been assigned a noncompensable rating and did not 
request an increase for his lung disorder.  The examiner observed 
that traumatic pneumonitis in 1945 had healed, confirmed by the 
negative chest x-rays in 1960 and 1982, and the absence of 
symptoms.  He further noted that traumatic pneumonitis is not a 
risk factor for COPD,which was developed as a result of the 
Veteran's  prolonged cigarette smoking.  The examiner also 
reported that COPD may have contributed to the Veteran's death 
but not "remote" traumatic pneumonitis.  The Veteran was noted 
to have had more prevailing medical conditions to have caused and 
contributed to his death.  The examiner concluded that remote 
traumatic pneumonitis has contributed "at all" to the Veteran's 
death.  

Based on the VA examiner's opinion, the Board finds that the 
Veteran's respiratory failure was not related to service, 
including to the lung disorder for which he was service-
connected.  

While the May 2004 record contains an opinion that his condition 
may have contributed to his death, the Board finds that the 
October 2005 VA examination is more probative.  Firstly, the 
appellate courts  have observed that vthe use of equivocal 
language such as "possible" or "may have" makes a statement by 
an examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" is 
not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too speculative).  
Accordingly, the speculative opinion of the treating physician is 
not probative when weighed against the VA examiner's opinion that 
is supported by a reason and basis.

Apart from the statement of the Veteran's physician which is 
without further medical basis or rational, there is no competent 
nexus opinion linking any service-connected disorder and the 
Veteran's respiratory failure, nor is there any evidence that the 
Veteran's respiratory failure began in service, or due to any 
incident of service.  As such, service connection is not 
warranted on this basis.

The appellant is competent to offer evidence as to facts within 
her personal knowledge.  However, medical questions of diagnosis 
are within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the appellant is 
clearly of the opinion that the Veteran's death was related to 
service, as a layperson, she is not medically qualified to offer 
an opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is required.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Therefore, the appellant is not competent to opine that the 
Veteran's respiratory failure was service-related.  Without 
medical evidence of a related respiratory disorder in service, or 
as a result of service or his service-connected disorders, the 
preponderance of evidence is against the claim for service 
connection for the Veteran's cause of death.

The Board therefore finds that the preponderance of the evidence 
is against a conclusion that a service-connected disability was 
either a principal or contributory cause of the Veteran's death.  
Accordingly, service connection for the Veteran's cause of death 
is not warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to benefits under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The Board finds that the 
preponderance of evidence is against the claim and the appeal is 
denied.

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to 
dependency and indemnity compensation in the same manner as if 
the Veteran's death were service-connected, under certain 
specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 
to the surviving spouse of a Veteran who dies not as the result 
of his own willful misconduct, and who at the time of death was 
in receipt of or entitled to receive compensation for a service-
connected disability rated totally disabling provided, in 
pertinent part, that the disability was continuously rated 
totally disabling for a period of at least 10 consecutive years 
immediately preceding death.  The total rating may be either 
schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.

At the time of his death, the Veteran was in receipt of a total 
rating based on unemployability that was effective November 18, 
1996.  Since the Veteran died in mid-2003, he was not in receipt 
of this benefit for 10 years or more immediately preceding his 
death and the appellant is not entitled to DIC in this case under 
the provisions of 38 U.S.C.A. § 1318.

Although the appellant is aware her husband was not in receipt of 
100 percent disability for 10 years, she contends that he was 
unemployable prior to the effective date of his TDIU claim, and 
she contends that the RO committed a clear and unmistakable error 
(CUE) when it assigned an effective date of November 18, 1996 for 
his TDIU claim.  She essentially contends that the Veteran was 
deserving of a total disability rating prior to November 1996 on 
a hypothetical basis.  

A discussion of the evolution of the handling of DIC claims 
brought on a hypothetical basis is pertinent to the understanding 
of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
the United States Court of Appeals for Veterans Claims found in 
1997 that a surviving spouse can attempt to demonstrate that a 
Veteran "hypothetically" would have been entitled to a different 
decision on a service connection claim, based on evidence in the 
claims folder or in VA custody prior to the Veteran's death and 
the law then applicable or subsequently made retroactively 
applicable.  See Green v. Brown, 10 Vet. App. 111 (1997).  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a 
case where the Veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) would 
permit a DIC award where it is determined that the Veteran 
"hypothetically" would have been entitled to a total disability 
rating for the required period if he had applied for compensation 
during his lifetime. See also Marso v. West, 13 Vet. App. 260 
(1999).

Effective January 21, 2000, and as is applicable here, VA amended 
38 C.F.R. 
§ 3.22, the regulation implementing 38 U.S.C.A. § 1318, to limit 
the award of dependency and indemnity compensation to cases in 
which the Veteran during his lifetime had established a right to 
receive total service-connected disability compensation for the 
period of time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error in 
the adjudication of any previous claim.  The regulation, as 
amended, specifically prohibited "hypothetical entitlement" as an 
additional basis for establishing eligibility.

Regardless of the January 21, 2000, amendment, however, in order 
for DIC benefits to be awarded to the appellant under the 
provisions of 38 U.S.C.A. § 1318, it must be established that the 
Veteran received or was entitled to receive compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, the 
only ways for the appellant to prevail on her claim under 38 
U.S.C.A. § 1318 are (1) to show that the Veteran met the 
statutory duration requirements for a total disability rating at 
the time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a previous 
decision.

The remaining issue, then, is whether either of the above 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The law provides that 
previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

To establish a valid CUE claim, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific 
and rare kind of error of fact or law that compels the 
undebatable conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993). The claimant must assert more than a 
mere disagreement as to how the facts were weighed or evaluated.  
Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a 
claim of CUE, a claimant must describe the alleged error with 
some degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of 
authorizing benefits, the rating or other adjudicative decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE had the same effect as if the corrected decision had been 
made on the date of the reversed decision.  Id.  For this reason, 
a determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. 

Neither the Veteran, during his lifetime, nor the appellant has 
successfully or specifically pled clear and unmistakable error in 
any rating actions that would have entitled the Veteran to a 
total rating at any time prior to November 1996.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must 
be pled with specificity).

In order for a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged error 
is, and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final rating 
decision would have been manifestly different but for the alleged 
error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. 
App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) 
(noting that pleading and proof are two sides of the same coin; 
if there is a heightened proof requirement, there is, a fortiori, 
a heightened pleading requirement).  In this case, the appellant 
has not specifically alleged CUE.  Instead, she generally 
contends that the Veteran was theoretically entitled to TDIU 
during the 10 years prior to his death.

Because the statutory and regulatory requirements for an award of 
benefits under 38 U.S.C.A. § 1318 have not been met, and the 
appellant has not submitted a claim of clear and unmistakable 
error, the claim must be denied. 



ORDER

Service connection for the Veteran's cause of death is denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


